DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed August 8, 2022 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claims 15-29 and 31-35 are pending.
4.	In the reply filed on November 23, 2021, applicant elected Group I, claims 15-28 and 32-35, and the combination of Punica granatum and Mangifera indica for the species without traverse.
5.	Claims 28, 29, and 31are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 
6.	Claims 15-27 and 32-35 are examined on the merits solely in regards to the elected species.

Claim Rejections - 35 USC § 101
7.	Claims 15-27 and 32-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural without significantly more for the reasons set forth in the previous Office action.
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues that the claimed invention is directed to patent eligible subject matter due to the presence of a marked distinction evidenced by the synergistic results shown in the specification at Examples 11-12.  However, while these Example do show evidence of a marked distinction, they are not sufficient to overcome this rejection because they are not commensurate in scope with the claimed invention.  The Examples test methanolic or ethanolic extract from P. granatum fruit rind and ethanolic extract from M. indica bark or leaf.  None of the current claims are not limited to these particular extracts.  Claim 15 does not require a particular part from P. granatum or a particular solvent for either extract.  Claim 24 is not limited to a particular part from either plant or a particular solvent.  Claim 35 does not require P. granatum fruit rind or a particular solvent for either extract.  The claims encompass numerous different types of extracts.  There is no reason to expect that the results for one particular plant part and a particular solvent would be seen for all of the other types of encompassed extracts.  Therefore, the showing of markedly distinct characteristics is not considered to be sufficient to overcome this rejection because the evidence is not commensurate in scope with the claimed invention.

Claim Rejections - 35 USC § 102
8.	Claim(s) 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “POM Wonderful – POM Mango” product (https://www.youtube.com/watch?v=2C6XHAX5p9I&t=49s – 2015).
POM Mango product offered by POM Wonderful contains 40% pomegranate (P. granatum) juice and 40% mango (M. indica) juice as taught by the reference.

Double Patenting
9.	Claims 15-24 and 32-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 18-25 of copending Application No. 16/492,473 (reference application) for the reasons set forth in the previous Office action.
Applicant has requested that this rejection be held in abeyance until allowable subject matter is indicated.  The request is noted.  The rejection is currently still considered valid at this time for the reasons set forth in the previous Office action.

10.	No claims are allowed. 

	
	
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655